UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 99-7287



In Re: RONALD FLOYD JACKSON,

                                                         Petitioner.



         On Petition for Writ of Mandamus.   (CR-90-254)


Submitted:   December 16, 1999         Decided:    December 30, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Petition denied by unpublished per curiam opinion.


Ronald Floyd Jackson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Floyd Jackson filed this petition for a writ of manda-

mus seeking an order from this court granting his immediate release

from the Federal Correctional Institution in Jesup, Georgia.   Man-

damus is a drastic remedy to be used only in extraordinary circum-

stances.    See Kerr v. United States Dist. Court, 426 U.S. 394, 402

(1976).    Mandamus relief is only available when there are no other

means by which the relief sought could be granted, see In re Beard,

811 F.2d 818, 826 (4th Cir. 1987), and may not be used as a sub-

stitute for appeal.    See In re United Steelworkers, 595 F.2d 958,

960 (4th Cir. 1979). The party seeking mandamus relief carries the

heavy burden of showing that he has "no other adequate means to

attain the relief he desires" and that his right to such relief is

"clear and indisputable." Allied Chem. Corp. v. Daiflon, Inc., 449

U.S. 33, 35 (1980).    Jackson has not made such a showing.*

     Accordingly, although we grant to leave to proceed in forma

pauperis, we deny mandamus relief.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the


     *
       Jackson’s contention is premised on the incorrect assumption
that the question of whether he has been convicted of a qualifying
offense is determined by South Carolina’s classification of his
crime. In fact, the statute itself defines a qualifying offense as
one “punishable by imprisonment for a term exceeding one year.” 18
U.S.C. § 922(g)(1) (1994). South Carolina’s classification statute
is irrelevant to Jackson’s federal conviction. See S.C. Code Ann.
§ 16-1-20 (Law. Co-op. 1985) (repealed 1995).


                                  2
decisional process.   Jackson’s “Motion for Immediate Hearing” is

denied as moot.




                                                  PETITION DENIED




                                3